Citation Nr: 1003767	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  08-08 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's sister


ATTORNEY FOR THE BOARD

Arif Syed, Law Clerk


INTRODUCTION

The Veteran served on active duty in the United States Army 
from July 1967 to July 1969.  Service in the Republic of 
Vietnam is indicated by the evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim of 
entitlement to service connection for PTSD.

Procedural history

The Veteran's claim of entitlement to PTSD was denied in an 
August 2007 RO rating decision.  In September 2007, the 
Veteran expressed disagreement with that decision and 
requested review by a decision review officer (DRO).  A DRO 
conducted a de novo review of the claim and rendered a 
decision in a February 2008 statement of the case (SOC) which 
was unfavorable to the claim.  The Veteran perfected his 
appeal in March 2008 with the timely submission of a VA Form 
9.  

In December 2009, the Veteran presented sworn testimony 
before the undersigned Veterans Law Judge (VLJ) via 
videoconferencing equipment.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

Clarification of issue

The Board observes that the Veteran has been diagnosed with 
major depressive disorder in addition to PTSD.  See a VA 
treatment record dated December 2007.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently determined that when a claimant makes a 
claim of entitlement to service connection for a psychiatric 
disability, (s)he is seeking service connection any acquired 
psychiatric disability regardless of how those symptoms are 
labeled.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is 
therefore redenominating the issue on appeal as entitlement 
to service connection for a psychiatric disorder, to include 
PTSD, as instructed by the Court in Clemons.

Issues not currently on appeal

The August 2007 rating decision also denied the Veteran 
entitlement to service connection for hepatitis C and 
rheumatoid arthritis.  As evidenced by the claims folder, the 
Veteran did not express disagreement with any of these 
actions.  Accordingly, those issues are not in appellate 
status and will be discussed no further herein.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he has PTSD due to combat-related 
experiences he endured while serving in the Republic of 
Vietnam as an infantry indirect fire crewman.  The Board 
determines that a remand is necessary for further development 
with regard to the Veteran's claimed in-service stressors.

Official records indicate that the Veteran was assigned to 
the Second Battalion with the Ninth Infantry Division in 
Vietnam from December 1967 to October 1968.  Moreover, the 
Veteran's official records indicate service in the Vietnam 
Counteroffensive Phase III as well as the Tet 
Counteroffensive.

The Veteran testified that shortly upon arrival in Vietnam in 
early to mid-December 1967, while on perimeter guard duty at 
his base camp, he was subjected to enemy fire, and his base 
camp was overrun.  See the December 2009 Board hearing 
transcript, pgs. 6-7, 26-27.  The Veteran additionally 
testified that when he experienced enemy fire, he witnessed a 
soldier standing next to him who was killed, and watched 
people commit suicide.  Id. at pgs. 8-9.  He reported that he 
was "constantly" under fire during this period.  Id. at 
page 6.  

Moreover, the Veteran testified that while on perimeter guard 
duty at the Tet Thu base camp in Vietnam, he encountered 
enemy fire and witnessed a soldier who was wounded.  Id. at 
page 22.  However, the Veteran did not provide a time frame 
as to when this event occurred.    

The Veteran's claimed stressors have not been submitted to 
the United States Army and Joint Services Records Research 
Center (JSRRC) [formerly the United States Armed Service 
Center for Unit Records Research (CURR)] by the RO.  Because 
the Veteran has provided sufficient details about the alleged 
stressor with respect to his base camp being overrun upon 
arrival in Vietnam, in particular his unit assignment and 
approximate date of the incident, the Board finds that a 
remand is necessary in order to attempt verification of the 
reported stressor.  Further, if a stressor claimed by the 
Veteran is verified, a VA examination should be scheduled in 
order to ascertain whether the Veteran's claimed PTSD is a 
result of a verified in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.	VBA should contact the Veteran and ask 
that he clarify when and where each of 
his stressors occurred, especially the 
stressors identified in the December 
2009 Board Hearing.  The Veteran should 
also be asked to provide any additional 
corroborating evidence he may have 
pertaining to the alleged stressors 
experienced during his military 
service.  The RO should also request 
that the Veteran identify any recent 
medical examination and treatment 
records pertaining to his claimed 
psychiatric disabilities.  VBA should 
take appropriate steps to secure any 
records so identified and to associate 
them with the Veteran's VA claims 
folder.

2.	VBA should then review the file and 
prepare a summary of the Veteran's 
claimed stressors, including his 
assertion that his unit received enemy 
fire within one month of his arrival in 
Vietnam.  This summary, together with a 
copy of the Veteran's DD Form 214 and 
any other documents VBA deems to be 
relevant, should be sent to the U.S. 
Army & Joint Services Records Research 
Center (JSRRC).  That agency should be 
asked to provide any information that 
might corroborate the Veteran's alleged 
stressors.

3.	If and only if, at least one claimed 
in-service stressor is verified, the RO 
should then make arrangements for the 
Veteran to be examined by an 
appropriate specialist for the purpose 
of addressing the existence and 
etiology of the Veteran's claimed 
psychiatric disabilities.  The 
Veteran's VA claims folder must be made 
available to the examiner.  The 
examiner should either diagnose PTSD or 
rule it out as a diagnosis.  If the 
examiner determines that the Veteran 
has PTSD, he/she should state whether 
it is at least as likely as not (e.g., 
a 50/50 probability) that the Veteran's 
PTSD is a result of his claimed in-
service stressors.  The VA examiner 
should also determine whether the 
Veteran suffers from any other 
psychiatric disorders and if so whether 
they are related to his military 
service.  The report of the examination 
should be associated with the Veteran's 
VA claims folder.

4.	After undertaking any additional 
development which it deems to be 
necessary, the RO should then 
readjudicate the Veteran's claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC) and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


